Mr. Justice Eldredge delivered the opinion of the court. Abstract of the Decision. 1. Executors and administrators, § 496*—when admissions of administrators as to contracts of deceased incompetent. In an action against administrators of the estate of the deceased to recover damages on a contract made by deceased, evidence of conversations by the administrators, or either of them, tending to recognize the validity of the contract or to vary the terms thereof is incompetent. 2. Executors and administrators, § 109*—authority to modify terms of contract made by deceased. Administrators of an estate have no power or authority to modify the terms of a contract made by the deceased, and where the estate is liable on a contract made by deceased for failure to deliver corn after a reasonable time they have no power to extend the time for delivery. 3. Sales, § 124*—time for delivery where time not specified in contract. .Where no time of delivery is specified on sale of chattels, a reasonable time under all the circumstances will be implied, and what is a reasonable time under all the circumstances in the case is a question of fact for the jury to determine. 4. Contracts, § 254*—necessity of consideration for subsequent agreement as to time for performance. After the time for the performance of a contract has passed, any arrangement made between the parties for the performance of the contract at a different time is not binding unless supported by a new consideration. Mr. Justice Philbrick took no part in the consideration of this case.